internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-103267-01 date date legend purchaser parent seller target executive b executive s date a date c date f date g date h state a state c b outside professional this is in response to a letter dated date submitted by your authorized representative requesting an extension of time to make a joint election pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations additional information was submitted in a letter dated date purchaser and seller’s parent request an extension to file a sec_338 election pursuant to sec_338 of the internal_revenue_code code and sec_1_338_h_10_-1 of the income_tax regulations the election regarding purchaser's acquisition of target on date a all citations in this letter to regulations under sec_338 are to the regulations as in effect for date a the material information submitted for review is summarized below both purchaser and seller’s parent are the common parents of consolidated groups purchaser is incorporated in state a seller and seller’s parent are both incorporated in state c target is incorporated in state c prior to date a target was a wholly owned subsidiary of seller who was a wholly owned subsidiary of seller’s parent as such target was a member of seller’s consolidated_group on date a purchaser purchased b of the stock of target with cash and a note payable according to the representations provided by the taxpayer purchaser was not related to seller or seller’s parent within the meaning of sec_338 the transaction meets the requirements of a qualified_stock_purchase as defined under sec_338 at the time of the purchase of target all parties intended to make the election the election was due on date f however for various reasons the election was not made on or about date g a date after date f outside professional's personnel discovered that the election was not filed in a timely manner outside professional immediately contacted executive b of this failure to effect the election in a timely manner at that time executive b instructed outside professional to begin the preparation of the request for relief both seller’s parent and purchaser filed income_tax returns as if a valid sec_338 election had been made the parties have represented that the period of limitations on assessment under sec_6501 has not expired for purchaser’s seller’s parent’s seller’s or target’s taxable years in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the acquisition is a qualified_stock_purchase which is defined under sec_338 as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period and the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as selling all of its assets and distributing the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included on the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 provides that if a sec_338 election is made for the target_corporation it is irrevocable sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 elections under sec_338 for corporations making qualified_stock purchases in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that a sec_338 election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that the form must be signed by a person authorized to act on behalf of each corporation and if made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qualified_stock_purchase the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form_8023 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations under sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser and seller’s parent to file the election provided purchaser and seller’s parent show that they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government the affidavits representations and information submitted from purchaser seller’s parent executive b executive s and outside professional explain the circumstances surrounding the failure to make the election the information establishes that a competent tax professional was responsible for the election and was aware of all relevant facts that purchaser and seller’s parent relied on the tax professional to make the election and that the interests of the government will not be prejudiced if relief is granted sec_301_9100-3 based on the facts and information submitted and the representations made by the taxpayers we conclude the taxpayers have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 have been met and granting relief will not prejudice the interests of the government therefore an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of the letter for purchaser and seller’s parent to file the election with respect to the acquisition of target the above extension of time is conditioned on the fact it will not produce a lower tax_liability for purchaser’s group seller’s parent’s group and target in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the industry director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 purchaser and seller must file the election in accordance with sec_1_338_h_10_-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter should be attached to the election form purchaser and seller’s parent having reported the acquisition as a sec_338 transaction must amend their applicable returns within days of the issuance of this letter_ruling to attach a copy of the election and the information required therewith and a copy of this letter we express no opinion regarding whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or if sec_338 is applicable as to the amount of gain_or_loss if any recognized by target on its deemed asset sale in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the industry directors should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest if any that would otherwise be applicable still apply except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent purchaser must provide seller’s parent with a copy of this letter pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely associate chief_counsel corporate by senior technician reviewer branch
